Citation Nr: 0300973	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from April 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen his previously claim for 
service connection for PTSD.  In the course of the appeal 
the Board has determined that evidence which is new and 
material to the veteran's claim had been submitted and, in 
a December 2002 appellate decision, reopened the claim.  
Following this, the Board sent notice of this action to 
the veteran and his representative along with notice of 
the Veterans Claims Assistance Act of 2000 and discussion 
of changes made to the regulation 38 C.F.R. § 3.304(f) 
which apply to PTSD claims.  The veteran and his 
representative were informed that they had 30 days in 
which to submit additional evidence or provide information 
which would identify any pertinent outstanding evidence.  
The file does not indicate that the veteran elected to act 
on this opportunity.  The Board will now address the 
merits of the claim de novo. 


FINDINGS OF FACT

1.  All evidence necessary to decide the issue on appeal 
is of record. 

2.  The record includes a medical diagnosis of PTSD and 
medical evidence of a nexus between diagnosed PTSD and a 
stressful event of participating in combat operations and 
of witnessing several fellow servicemen receive wounds in 
combat, die in combat, or die by suicide or drug overdose.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible evidence which supports the 
veteran's assertion of in-service incurrence of the 
stressful event of witnessing several fellow servicemen 
receive wounds in combat, die in combat, or die by suicide 
or drug overdose.

5.  The record includes a medical diagnosis of PTSD and 
medical evidence of a nexus between diagnosed PTSD and a 
stressful event of an alleged incident in service in which 
he awoke from sleep covered with insects. 

6.  There is no credible evidence which supports the 
veteran's assertion of in-service incurrence of the 
stressful event in which he awoke from sleep covered with 
insects.

7.  The record includes a medical diagnosis of PTSD and 
medical evidence of a nexus between diagnosed PTSD and a 
stressful event of an alleged incident in service in which 
he was locked in food freezer with several dead human 
bodies. 

8.  There is no credible evidence which supports the 
veteran's assertion of in-service incurrence of the 
stressful event of being locked in food freezer with 
several dead human bodies.


CONCLUSION OF LAW

A grant of the veteran's claim for service connection for 
PTSD is not warranted.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent 
to a claim for VA benefits, including a medical opinion 
and notice to the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the VA 
Secretary, that is necessary to substantiate the claim.  
VA has issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim).

The RO has provided the veteran and his representative 
with express notice of the provisions of the VCAA in a 
Statement of the Case dated in March 2002 (which discussed 
the VCAA-compliant revisions to 38 C.F.R. § 3.159) and in 
correspondence dated in December 2002, in which it 
provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA 
has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim 
during the course of this appeal, including pertinent VA 
medical records.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The letter of december 2002 
includes an explanation of the kinds of evidence and 
information VA will obtain for the veteran, including 
private medical reports, employment records, and records 
of state and local agencies.  The letter alos includes 
notification to the veteran of the information he needs to 
provide to help VA substantiate the claim.  Thus, the 
veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him and of his own 
responsibilities in developing the claim. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard 
of review for cases before the Board are as follows: when 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a (claimant) need only demonstrate that there 
is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show no psychiatric 
abnormalities on pre-enlistment examination in March 1971.  
The veteran denied having any psychiatric problems on his 
medical history questionnaire during pre-enlistment 
examination.  Medical records during his period of active 
service show no treatment for any psychiatric complaints.  
Separation examination in October 1973 was also negative 
for any psychiatric abnormalities and the veteran affirmed 
that he had no psychiatric problems on his separation 
examination medical history questionnaire.

The veteran's service personnel records show that he 
served with the United States Air Force as an enlisted 
man.  His Military Occupational Specialty (MOS) was as a 
Cook and as a Food Service Helper.  His records show that 
he served overseas in Taiwan and Thailand but do not show 
that he ever served in Vietnam during his period of active 
duty nor that he participated in combat.  His sole 
military decoration is the National Defense Service Medal.

The veteran's military record shows only a single incident 
in which disciplinary action was imposed upon him.  The 
incident occurred in May 1973 when the veteran failed to 
maintain his hair length within militarily prescribed 
regulations.  A non-judicial punishment which involved his 
restriction to the limits of the airbase for a period of 
14 days was imposed upon him.

The veteran's personnel records show that on his 
evaluation report for the period from April 1972 to August 
1972, he was characterized as a diligent worker but he was 
advised that he needed to improve his personal initiative 
and attention to detail. Thereafter, his personnel records 
show that he failed to advance in rank in a timely manner 
due to inaptitude.  According to his evaluation report for 
the period from December 1972 to May 1973, his reading 
comprehension test score and aptitude test score revealed 
inaptitude for further advancement as a Food Service 
Helper due to his limited reading comprehension skills 
despite being regarded as a diligent worker by his 
superiors.  He was recommended for an honorable discharge 
and was duly separated from service in November 1973.  

The veteran's post-service VA medical records show that he 
was first treated for psychiatric problems in May 1986, 
when he was hospitalized for depression and was diagnosed 
with major depression in June 1986.  According to the May 
1986 hospitalization report, he denied having any history 
of psychiatric problems prior to 1986 and was unable to 
specify a single causal factor for his depressed mood.  
Thereafter, VA medical records dated from 1986 - 2001 show 
treatment for diagnoses of recurring major depression with 
psychosis, PTSD, anxiety and paranoid personality 
disorder.  The PTSD diagnosis was linked to the veteran's 
personal accounts of the following stressors which he 
claimed to have experienced during his period of military 
service: 

The veteran reported that during service he viewed and 
handled 80 dead bodies in body bags which were temporarily 
stored in the food freezers.  He now claimed to have 
intrusive thoughts of seeing the bodies.

The veteran reported that he once was locked in a freezer 
for a period of over three hours, either by accident or as 
a practical joke played on him by his fellow enlisted men.

The veteran reported that he experienced generalized 
trauma from working on the flightline in Taiwan and 
Thailand servicing B-52 bombers in preparation for aerial 
combat missions over Vietnam.

The veteran reported that while stationed overseas during 
service, he once awoke from sleep and found himself 
covered with insects.  

The veteran reported that he was exposed to missile 
attacks from "the VC" which resulted in the wounding of 
several fellow soldiers and the death of one of his close 
friends.  He reported that his friends were nicknamed 
"Filthy McNasty," "Low Down Dirty Brown," "Mean Green" and 
"Flash," but that he was unable to remember their actual 
names.

The veteran reported that while on temporary duty in 
Vietnam he was posted on guard duty and was joined by 
another soldier who wanted to smoke a cigarette.  
According to the veteran, the soldier ignored his warning 
to cover his lighter flame with his hands lest it attract 
the attention of enemy snipers.  The veteran reported that 
as the fellow soldier stood up to have his cigarette he 
witnessed him getting struck in the forehead by a sniper's 
bullet.  The veteran reported that the soldier died at his 
feet.  He also reported that while stationed in Taiwan in 
July 1972, he witnessed a man jump off a building and fall 
to his death because "he couldn't take it anymore."  The 
veteran also reported that in November 1972, while 
stationed in Taiwan, one of his friends overdosed on 
intravenous drugs and died.  

On VA psychiatric examination in October 1995, the veteran 
reported that he served three tours in Southeast Asia, 
which included two tours of duty in Vietnam and that he 
also served in Cambodia.  According to the veteran, he 
participated in combat operations against enemy forces and 
sustained a shrapnel wound in his left arm.  The entry in 
the report states the following:

"(The veteran) was with the Special Services.  
They went into Cambodia.  They were not 
allowed to talk about anything.  This was very 
stressful for him.  They had to help get 
pilots out of the jungle.  He was also 
involved in various search-and-destroy 
missions.  This work in Cambodia was in 
addition to much combat duty and experiences 
he saw in Vietnam.

He has guilt about killing people during the 
war and also harbors survivor's guilt."  

The October 1995 VA examination report shows a diagnosis 
of PTSD with the commentary that "the (veteran's) 
stressors were definitely all the experiences in Southeast 
Asia, the combat experiences and various secret missions, 
plus seeing all the disfigured bodies and the fact that he 
had to kill people."

On VA psychiatric examination in September 1996 he 
reported that he participated in 12 combat engagements 
against enemy forces while attempting to help rescue 
downed American pilots in Vietnam.  He reported that 
during his duty in Taiwan and Thailand he was on "TDY 
(temporary duty), in and out of Nam."  When asked why his 
military records did not reflect this combat history he 
answered that "the records are wrong.  They should have it 
reported somewhere.  I know what I did.  And what I went 
through.  I did everything but work in the kitchen.  I 
never did the duty I was trained to do.  They should have 
me down for other things, like driving a truck, 
maintenance."  At the examination he also reported that he 
had been locked in a meat freezer "for several days" along 
with the bodies of dead soldiers awaiting transport.  
However, on psychiatric evaluation in September 1996, only 
two days after the aforementioned examination, the veteran 
reported a different account in which he stated that while 
serving in Taiwan, Thailand and the Philippines he was 
assigned to temporary duty to Vietnam on two occasions, 
each assignment lasting for approximately one month.  
During this time, he denied participating in combat but 
reported that he was tasked with picking up dead bodies.  
He stated that even though his MOS was in food service, he 
never actually worked in the food service but operated a 
forklift to pick up dead bodies.

Analysis

The veteran contends that he currently suffers from PTSD 
as a direct result exposure to combat during his period of 
active service, from witnessing the deaths of fellow 
soldiers, from awakening from sleep and finding himself 
covered with insects, and from handling dead bodies in 
body bags and being locked in a food freezer with the dead 
bodies.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2002).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

With regard to the claimed stressor involving allegations 
of being locked in a food freezer, all available evidence 
must be carefully evaluated.  If the military records do 
not document that this incident occurred, alternative 
evidence might still establish an in-service stressful 
incident.  Behavior changes that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to):  visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; lay 
statements indicating increased use or abuse of leave 
without an apparent reason such as family obligations or 
family illness; changes in performance and performance 
evaluations; lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; increased or decreased use of 
prescription medications; increased use of over-the-
counter medications; evidence of substance abuse such as 
alcohol or drugs; increased disregard for military or 
civilian authority; obsessive behavior such as overeating 
or undereating; unexplained economic or social behavior 
changes.  See M21-1, Part III, 5.14(7).  

In adjudicating a claim for service connection for PTSD, 
the evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement 
to service connection for PTSD will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to 
their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that 
the testimony is found to be satisfactory, that is, not 
contradicted by service records, and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2000); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

However, if it is determined that a veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In this case, notwithstanding the veteran's allegations 
that he participated in combat in service, there is no 
objective evidence to establish that the veteran "engaged 
in combat with the enemy."  See VAOPGCPREC 12-99.  The 
veteran's DD Form 214 does not indicate references to 
combat, but reflects that the veteran was a Cook and a 
Food Service Helper, that he was stationed in noncombat 
areas in the continental United States and in Taiwan and 
Thailand during his period of service, and that he earned 
only a National Defense Service Medal with no other 
decorations, medals, badges, ribbons, or awards indicative 
of participation in combat or of serving in a combat zone.  
Furthermore, the veteran's rather elaborate accounts of 
his combat experiences in the "Special Services," of 
witnessing fellow soldiers die from being shot by snipers 
or wounded by enemy missile attacks, of handling dead 
bodies of military casualties, and of working on a 
flightline servicing combat aircraft are not corroborated 
by any witness accounts and are not consistent with the 
circumstances, conditions, or hardships of the veteran's 
service as a Food Service Helper stationed in a noncombat 
area of operations.  He has also been unable to provide 
any specific names of his friends whom he claims to have 
witnessed their wounding or death by combat, such that VA 
may be able to verify his account.  For these reasons, the 
Board concludes that the veteran did not engage in combat 
with the enemy.

In the course of the appeal, another set of revisions to 
the regulations contained in 38 C.F.R. § 3.304(f) which 
are specifically relevant to PTSD claims based on assault 
went into effect on March 7, 2002.  The pertinent 
revisions to 38 C.F.R. § 3.304(f) were revised to read as 
follows:


Sec. 3.304  Direct service connection; wartime and 
peacetime.

(f) Post-traumatic stress disorder.  Service 
connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between 
current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-
service stressor occurred. Although service 
connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-
service stressor.

(2) If the evidence establishes that the veteran was 
a prisoner-of-war under the provisions of Sec. 3.1(y) 
of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-
service stressor.

(3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a 
transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or evidence 
of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

38 C.F.R. § 3.304 (March 7, 2002)

The Board has dismissed the veteran's accounts that he was 
exposed to combat during service because the evidence does 
not corroborate his accounts in this regard.  However, as 
previously discussed, other stressors upon which the 
veteran's PTSD diagnosis is predicated are being locked in 
a food freezer for several hours, witnessing a man fall 
from a building to his death in an apparent suicide, 
losing a friend during service to a drug overdose, and 
also an incident in which he awoke and found himself 
covered with insects.  The veteran claims that these 
stressful incidents occurred during his period of active 
duty.  Therefore, to be service connected for PTSD, the 
evidence must establish that the claimed stressors 
actually occurred while he was in military service.  After 
a thorough review of the evidence, the Board finds that 
the service records and other evidence of record are 
insufficient to support a finding that the aforementioned 
incidents had actually occurred. 

The veteran's service medical records contain no mention 
of treatment for cold injury, hypothermia or prolonged 
exposure to cold which may corroborate his account of 
being locked in a food freezer for a period of several 
hours.  As for his account of being traumatized from 
waking up covered with insects during service, this 
stressor is too general to be confirmed by any objective 
means.  He has also been unable to provide a specific name 
for his friend whom he claims to have died by drug 
overdose, such that VA may be able to verify his account.  
As for the account of witnessing a man plummet to his 
death in an apparent suicide, this account is also devoid 
of sufficient detail to be verifiable.  Furthermore, the 
veteran has not provided VA with any witness statements 
from person who served with him in active duty which may 
corroborate his statements regarding the occurrence of the 
aforementioned stressors.  In any case, we find that the 
veteran's current diagnosis of a psychotic disorder 
related to major depression and the inconsistencies 
regarding his accounts of his combat stressors in service 
tend to undermine the credibility of his other personal 
statements.  

The veteran's post-service medical treatment records are 
insufficient to verify his PTSD stressors.  The 
psychiatric treatment records showing PTSD linked to his 
alleged combat and non-combat stressors are based entirely 
on the veteran's own accounts of his stressors and not 
upon any objective medical or military record or personal 
knowledge by the physician that the veteran's stressors 
had actually occurred in service.  Therefore, these 
records are not useful for purposes of corroborating the 
veteran's accounts in order to prove that the alleged 
stressor incidents associated with his PTSD diagnosis had 
actually occurred.  (See DeSousa v. Gober, 10 Vet. App. 
461 (1997).  Where the facts show that the veteran 
received treatment from a physician many years after 
service, and the conclusion reached by the physician is 
clearly based solely on the history provided by the 
veteran, or the hearsay recitation of a diagnoses or other 
medical history, the Board is not bound to accept the 
medical conclusions and/or opinions of a physician.) 

The Board notes that the veteran's service performance 
records during active duty show that he was unable to 
advance in rank in a timely manner and that this resulted 
in his honorable discharge from service.  However, the 
records show that this inability on part of the veteran to 
advance in rank was due to his inaptitude and limited 
reading comprehension skills.  He was otherwise considered 
to be a diligent worker at his assigned military tasks.  
The Board therefore finds that the veteran's service 
performance records do not indicate that he was undergoing 
mental duress during active duty, such that it would be 
evidence which may corroborate his stressor accounts.

In conclusion, the Board finds that the veteran's accounts 
of being locked in a food freezer in service and of waking 
one time to find himself covered with insects are not 
supported by credible evidence.  Furthermore, the 
psychiatric evidence indicating that his ability to 
remember his past traumas is fluid, changing and 
delusional, calls into question whether these stressor 
events which he alleged to have occurred during active 
service had ever actually happened. Therefore, as the 
veteran's current diagnosis of PTSD is predicated, in 
part, upon a non-combat stressor which the evidence fails 
to corroborate, his claim of entitlement to service 
connection for PTSD must be denied.  Because the evidence 
in this case is not approximately balanced with respect to 
the relative merits of his claim, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3;  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

